Citation Nr: 0912576	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO. 04-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip, to include as secondary to service-connected bone graft 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The Veteran had active duty from March 1945 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in June 2006.  In an 
August 2006 decision, the Board found that new and material 
evidence had been submitted, reopened the claim for service 
connection, and remanded the matter on the merits. The matter 
was subsequently remanded again by the Board in June 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Arthritis of the right hip was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is arthritis of the right hip otherwise related to the 
Veteran's active duty service, including as secondary to 
service-connected bone graft residuals.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
arthritis of the right hip are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate notice 
despite receipt of an NOD if the claim was denied and 
compliant notice was not previously provided.  Mayfield v. 
Nicholson, 444 F.3d at 1328 (Fed. Cir. 2006).

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 
444 F.3d at 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); Pelegrini, 18 Vet. App. at 112 (2004); 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate service 
connection claims in December 2002 and August 2006 letters.  
The letters also advised the Veteran of what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  38 C.F.R. § 3.159 (2008).

The August 2006 letter notified the Veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date in the event entitlement to 
service connection was established.  That notice was not 
timely in that it was issued subsequent to the rating 
decision on appeal.  The Board finds, however, that the 
Veteran was not prejudiced by this timing error as the denial 
of the service connection claim in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim.  The 
record includes service records, private medical records, VA 
treatment records, and VA examination reports.  Accordingly, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of law and 
regulation regarding the duties to notify the claimant and 
develop the evidence.  The Board finds that the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could provide to the Veteran regarding 
what further evidence he should submit to substantiate his 
claim. Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will adjudicate the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additionally, when 
aggravation of a Veteran's non-service connected disability 
is proximately due to or the result of a service connected 
condition, the Veteran shall be compensated for the degree of 
disability, but only that degree, over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Where a Veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

The Veteran does not contend, nor does the record reflect, 
that his right hip arthritis started in active service or 
within a year after discharge from active service.  
Therefore, the Board finds that entitlement to service 
connection on a direct or presumptive basis is not warranted. 

Rather, the Veteran argues that his right hip arthritis was 
caused by his service-connected bone graft residuals.  The 
Board has considered the Veteran's allegations.  However, 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134 (1994).  As the Veteran is not shown to be other 
than a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The only opinions from competent sources are from a July 2001 
VA examination; an October 2004 letter from V.E., N.P.; a 
June 2006 letter from F.P., D.C.; a September 2006 VA 
examination; and an August 2008 addendum to the opinion 
contained in the September 2006 VA examination report.

The Board must determine how much weight is to be attached to 
each medical opinion of record.  Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
an opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  Hernandez-Toyens v. West, 
11 Vet. App. 379 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. 444 (2000).

The July 2001 VA examination report from M.M., M.D., reflects 
that the examiner reviewed the Veteran's medical history, 
including the bone graft taken from the posterior superior 
right iliac crest.  The Veteran complained of numbness and a 
pressure feeling in the right iliac crest area.  On physical 
examination, the Veteran had a scar tender to palpation with 
some decreased sensation over the posterior superior iliac 
crest.  X-rays revealed degenerative arthritis of the hips.  
The diagnoses included slight irregularity of the right 
superior posterior iliac crest secondary to the bone graft 
donor site and degenerative arthritis in both hips, age 
related.  With respect to the question of etiology, the 
examiner noted that the Veteran's right hip arthritis was 
age-related. 

An October 2004 letter from V.E., N.P., states that the 
Veteran has pain in his right iliac crest and that it is more 
likely than not that the pain in his iliac crest is from his 
bone graft harvest.

A June 2006 letter from F.G., D.C., states that he examined 
the Veteran and in his opinion, it is more likely than not 
that the Veteran's degenerative joint disease of the right 
hip is due to the surgery for donor site bone graft.  The 
physician explained that the compromising of the ilium by 
extracting bone particles for the graft is, in his opinion, 
the most probable cause of the Veteran's present diagnosis of 
degenerative bone disease.

A September 2006 VA examination report shows that the 
examiner noted mild degenerative changes of the right hip 
joint.  The medical opinion states that arthritis of the 
right hip is not caused by or the result of the service-
connected graft operation.  However, the examiner then stated 
that the Veteran "has no arthritis of the right hip."

VA requested that the September 2006 VA examiner clarify his 
medical opinion based on its internal contradiction.  In an 
August 2008 addendum, the September 2006 VA examiner 
clarified that it was not possible to estimate the 
approximate date of onset of the Veteran's right hip 
arthritis, but that in 2001, the Veteran had minimal right 
hip arthritis for a person his age.  The examiner explained 
that the Veteran's current x-rays show mild arthritis that is 
consistent with what the majority of individuals his age have 
in their hips.  The opinion says "the etiology is having 
walked for so many years."  The Board finds this statement 
is reasonably interpreted to mean that the cause of the 
Veteran's current arthritis is the normal use of the joint 
over the Veteran's lifetime.

With respect to the October 2004 medical opinion, the Board 
notes that this opinion merely states that the Veteran's 
right iliac crest "pain" is related to his bone graft 
harvest surgery.  This opinion, therefore, is not relevant to 
the case at hand as it does not address the etiology of the 
Veteran's right hip arthritis. 

Moreover, the Board notes that the Veteran is currently in 
receipt of a 10 percent disability rating for 
"characteristic painful or limited motion" of the right 
superior posterior iliac crest and a separate 10 percent 
rating for a tender scar of the right iliac crest.  The 
Veteran cannot be compensated twice for the same symptoms.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition  was not 
"duplicative or overlapping with the symptomatology" of the 
other condition.).

The June 2006 medical opinion from F.G. weighs in favor of 
the Veteran's claim and explains that it is the physician's 
opinion that the Veteran's degenerative joint disease of the 
right hip is due to the surgery for donor site bone graft 
because the surgery compromised the ilium by extracting bone 
particles for the graft.

However, both the July 2001 VA examiner and the September 
2006 VA examiner opine that the Veteran's current right hip 
arthritis is due to his age and is not related to the bone 
harvest surgery.  They support their opinions by explaining 
that the degenerative changes of the Veteran's right hip are 
consistent with the majority of individuals in his age group.

Thus, as there are two competent medical opinions which weigh 
against the Veteran's claim and only one competent medical 
opinion which weighs in favor of the Veteran's claims, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran's current right hip arthritis is 
related to his active duty service or to his service-
connected bone graft residuals, or was manifested within a 
year of discharge from active duty service.  It follows that 
entitlement to service connection for right hip arthritis is 
not warranted.  In making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for arthritis of the right hip, to include 
as secondary to service-connected bone graft residuals, is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


